Citation Nr: 0421429	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  01-06 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 
(2003).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1944 to 
June 1946 and from November 1954 to January 1955.  He died in 
November 2000.  The appellant is his surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO denied entitlement to service connection for 
the cause of the veteran's death and entitlement to DIC 
pursuant to the provisions of 38 U.S.C.A. § 1318 and the 
issues were separately stated in the June 2001 Statement of 
the Case.  The VA Form 9 received from the representative in 
June 2001 perfected an appeal only on the issue of service 
connection for the cause of death and that was the only issue 
discussed in a Supplemental Statement of the Case issued in 
December 2003.  

Although there was no further argument directed to the DIC 
issue from the representative or the appellant, the appellant 
submitted another VA Form 9 in October 2001 wherein she 
indicated that she wanted to appeal all issues listed on the 
statement of the case and then proceeded with further 
argument regarding the cause of the veteran's death.  
Therefore the Board will proceed as if that this intertwined 
issue has not been withdrawn in view of the timely filed VA 
form 9 in October 2001 that supplements the VA Form 9 filed 
in June 2001.   

In August 2004, the a Deputy Vice Chairman of the Board 
granted the representative's motion to advance the 
appellant's case on the Board's docket based upon her age.  
38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.
REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In March 2004 the RO issued a VCAA notice letter to the 
appellant in connection with her claim for death compensation 
benefits that is substantially compliant with Quartuccio, 
supra.

During the veteran's lifetime, service connection had been 
granted for intervertebral disc syndrome evaluated as 60 
percent disabling from October 1, 1965.  He had been in 
receipt of a total compensation evaluation based on 
individual unemployability (TDIU) continuously from September 
16, 1996.  

A certified copy of the veteran's death certificate shows 
that he died in November 2000.  The immediate cause of death 
was recorded as congestive heart failure and urosepsis due to 
or as a consequence of ischemic cardiac disease.  No other 
disorder was listed as a condition contributing to death but 
not related to the cause of death.  An autopsy was not 
conducted.


The appellant and her representative contend, in essence, 
that the veteran's death is related to his service-connected 
disability in that his death was hastened by the medication 
provided to treat his disability.  She contends that it 
contributed to a rapid deterioration of his heart.  

She also asserted that he could not exercise as recommended 
for his heart disorder on account of his back disability and 
that in 1999 VA provided a wheel chair and a walker.  The 
record shows that the RO obtained medical records but that no 
medical opinion was obtained.  

Under the current case law interpreting the applicable 
provisions of the VCAA, a medical opinion is necessary for an 
informed determination in this case.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The evidentiary record 
otherwise contains no competent medical opinion referable as 
to whether the service-connected low back disability 
constituted a causal or aggravating factor resulting in the 
veteran's death.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
appellant and request that she identify 
all healthcare providers, VA and non-VA, 
inpatient and outpatient, who treated the 
veteran for his cardiovascular disability 
and his back disability prior to his 
death.  She should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the appellant's response, 
the VBA AMC should obtain all outstanding 
VA treatment reports, particularly, any 
medical opinion identified as supporting 
the appellant's claim.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  The VBA AMC should refer the claims 
file and all accumulated and associated 
records therewith to a VA specialist in 
cardiovascular disorders, including on a 
fee basis if necessary, for the purpose 
of addressing the following medical 
issues:

(a) Is it at least as likely as not that 
the veteran's service-connected 
intervertebral disc syndrome to include 
medication taken therefor, rated 60 
percent prior to his death, adversely 
affected his cardiovascular disease so as 
to aggravate any cardiovascular disorder 
he had prior to death?

(b) Is it at least as likely as not that 
the service-connected intervertebral disc 
syndrome to include medication taken 
therefor rendered the veteran less 
capable of resisting the adverse effects 
of cardiovascular disease thereby 
accelerating his death?


Any opinions rendered by the medical 
specialist must be accompanied by a 
complete rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for the cause of the 
veteran's death and the intertwined claim 
for DIC pursuant to the provisions of 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


